DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II, Species II (claims 9-20) in the reply filed on 09/13/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 9-20 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 defines “a plurality of lid stacks..” is not clear what elements it refers to. In Fig. 1B only one lid 155 is shown and there is no description of which elements construct a lid stack. Therefore for examination purpose any elements under/above the lid 155 and on both sides will be considered to construct the lid stacks. Appropriate correction/clarification is required.

Claim 9 defines “exhausting the processing precursors.. has antecedent issues and should be “exhausting the one or more processing precursors..”. Appropriate correction is required.

Claims 10-20 are also rejected being dependent on rejected claim 9.

Double Patenting 
4.	The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 9, 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 15 of US Patent Application Publication No. 2021/0320017 A1 in view of Applicant Admitted Prior Art (AAPA).  Although the conflicting claims are not identical, they are not patentably distinct from each other. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Regarding claim 9: A method of semiconductor processing comprising:
delivering one or more processing precursors through a plurality of lid stacks of a substrate processing system, each lid stack of the plurality of lid stacks fluidly accessing a processing region of a plurality of processing regions, wherein each processing region of the plurality of processing regions is at least partially defined by a lid stack of the plurality of lid stacks and a substrate support of a plurality of substrate supports;

forming a pressure differential between two processing regions of the plurality of processing regions;
delivering a purge gas into a transfer region of the substrate processing system through a plurality of purge channels extending through a transfer region housing defining the transfer region, wherein the transfer region is fluidly coupled with each processing region of the plurality of processing regions; and
exhausting the processing precursors and the purge gas through a pumping liner of each lid stack of the plurality of lid stacks.

Claim 14 of ‘0017: A method of semiconductor processing comprising: 
delivering one or more processing precursors through a plurality of lid stacks of a substrate processing system, each lid stack of the plurality of lid stacks fluidly accessing a processing region of a plurality of processing regions, wherein each processing region of the plurality of processing regions is at least partially defined by a lid stack of the plurality of lid stacks and a substrate support of a plurality of substrate supports; 
delivering a purge gas into a transfer region of the substrate processing system through a plurality of purge channels extending through a transfer region housing defining the transfer region, wherein the transfer region is fluidly coupled with the plurality of processing regions; and 
exhausting the one or more processing precursors and the purge gas through pumping liners of the plurality of lid stacks.
Claims of ‘0017 does not teach forming a pressure differential between two processing regions of the plurality of processing regions.

AAPA teaches in [0003] about having pressure differentials between different processing regions 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize from AAPA that depending on process type and parameters ([0002]) there would be pressure differentials between different processing regions.
Regarding claim 11: Claim 15 of ‘0017 teaches the limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kashyap et al (US 2020/0102651 A1, priority Sept 29, 2018) in view of AAPA (Applicant Admitted Prior Art) and Fusionaid et al. (KR-0558922 B1, applicant provided IDS)


Regarding claim 9: Kashyap teaches in Fig. 1-7 about a method of semiconductor processing comprising:
delivering one or more processing precursors ([0027]-[ 0028]) through a plurality of lid stacks (lid body 307 and underlying elements like 303, 380, 342 etc. are interpreted as lid stacks) of a substrate processing system (Fig. 3), each lid stack of the plurality of lid stacks fluidly accessing a processing region of a plurality of processing regions 110, wherein each processing region of the plurality of processing regions is at least partially defined by a lid stack of the plurality of lid stacks and a substrate support of a plurality of substrate supports [0035];
forming a pressure differential between two processing regions of the plurality of processing regions;
delivering a purge gas [0044] into a transfer region [0005] of the substrate processing system through a plurality of purge channels extending through a transfer region housing defining the transfer region, wherein the transfer region is fluidly coupled with each processing region of the plurality of processing regions; and
exhausting the processing precursors and the purge gas through a pumping liner of each lid stack of the plurality of lid stacks [0049].

Kashyap does not explicitly talk about forming a pressure differential between two processing regions of the plurality of processing regions and a plurality of purge channels extending through a transfer region.

AAPA teaches in [0003] about having pressure differentials between different processing regions 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize from AAPA that depending on process type and parameters ([0002]) there would be pressure differentials between different processing regions.

Kashyap teaches about purge channels and AAPA teaches about transfer regions [0003] except explicitly talking about a plurality of purge channels extending through a transfer region.

Fusionaid teaches in [0031] –[ 0033] and Fig. 5, 10 about a plurality of purge channels extending through a transfer region (a purge gas supplied from the lateral side of the supply main body (310) is provided to the gas distribution means (400) through a pas passageway (322c))

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Fusionaid’s teachings to Kashyap method to have the feature claimed to provide purge gas though different loactions.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe feture as calimed, since it has been held that rearranging parts (having purge channels in different locations of processing chamber) of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Kashyap et al (US 2020/0102651 A1, priority Sept 29, 2018) in view of AAPA (Applicant Admitted Prior Art) and Fusionaid et al. (KR-0558922 B1, applicant provided IDS) and further in view of Sun et al. (WO 2007/142850 A2)


Regarding claim 2: Kashyap in view of AAPA and Fusionaid does not explicitly talk about wherein the pressure differential is greater than or about 10 Torr between the two processing regions of the plurality of processing regions.

Sun teaches in page 16 teaches about controlling gas flow through a controller 148 to control and measure pressure differential between each process chambers 138a, b.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization using gas flow controller 141 in order to control pressure according to the teaching of Sun (page 16). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
 

7.	Claims 11-13, 17-19 are rejected under 35 U.S.C. 103 as being obvious over Kashyap et al (US 2020/0102651 A1, priority Sept 29, 2018) in view of AAPA (Applicant Admitted Prior Art) and Fusionaid et al. (KR-0558922 B1, applicant provided IDS) and further in view of Lesser et al. (US PGPUB 2013/0269609 A1) and KR102329196 (Applicant provided IDS)

Regarding claim 11: Kashyap teaches in [0055] and Fig. 2-4 wherein the substrate processing system comprises a transfer apparatus positioned in the transfer region, the transfer apparatus comprising:
a rotatable shaft extending through the transfer region housing (shaft assembly 200, Lesser also teaches the similar limitations in paragraphs [0062], [0066] and figures 7-8, a pedestal caroused assembly (272) includes a central axis (274), and arms (276) extending radially outwardly from the central axis (274), wherein a rotational actuator (298) may be provided to rotate the pedestal
carousel assembly (272))).
Kashyap does not explicitly talk about an end effector coupled with the rotatable shaft, wherein the end effector includes a central hub defining a central aperture fluidly coupled with a purge source, and wherein the end effector further includes a plurality of arms having a number of arms equal to a number of substrate supports of the plurality of substrate supports.

KR’9196 teaches in [0076]-[06831 and figures 3-5 about an end effector coupled with the rotatable shaft, wherein the end effector includes a central hub defining a central aperture fluidly coupled with a purge source, and wherein the end effector further includes a plurality of arms having a number of arms equal to a number of substrate supports of the plurality of substrate supports (a plurality of first spray holes 520 communicate with a gas supply passage (S10) to spray a deposition preventing gas onto an upper surface of a plurality of substrate receiving blades (430), and may be formed in the blade coupling body (430).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed to avoid contamination of bottom surface of the substrate (background art, KR’9196).

Regarding claim 12: Lesser teaches in [0056], [0064], Fig. 5, 7 about wherein the delivering comprises:
delivering a first precursor to a first processing region of the two processing regions of the plurality of processing regions; and
delivering a second precursor to a second processing region of the two processing regions of the plurality of processing regions (gases such as precursor, and other process gases may be introduced to processing stating assemblies (204), wherein the process gas flows through the stem and into the base, and wherein the process gas flows out of the base through gas dispersion holes and into the reaction volume).

Regarding claim 13: Kashyap teaches in [0028] and Lesser teaches in [0056] (the precursor may be introduced to processing station assemblies (204)) wherein the first precursor or the second precursor is a deposition precursor.

Regarding claim 17: Lesser teaches in [0056], [0063] and Fig. 5, 7 wherein the substrate processing system further comprises:
a system foreline including a plurality of foreline tails, each foreline tail of the plurality of foreline tails fluidly coupling with a separate processing region of the plurality of processing regions (an exhaust conduit (224) connected to additional exhaust conduits (290) that extend radially outwardly from the rotational axis and connect with corresponding ones of the processing station assembles (204)).

Regarding claim 18: Lesser teaches in [0061], [0066] and Fig. 7-8 wherein the substrate processing system further comprises:
a plurality of throttle valves, wherein a throttle valve of the plurality of throttle valves is incorporated in each foreline tail of the plurality of foreline tails (one or more exhaust valves (310) associated with purging exhaust gas, wherein a controller 300)
may be used to control one or more exhaust valves, exhaust valves (10) and pumps (314) associated with purging exhaust gas).

Regarding claim 19: Lesser teaches in [0061], [0066] and Fig. 7-8 further comprising:

modulating a first throttle valve of the plurality of throttle valves separately from a second throttle valve of the plurality of throttle valves to maintain the pressure differential between the two processing regions of the plurality of processing regions (one or more exhaust valves (310) associated with purging exhaust gas, wherein a controller 300)
may be used to control one or more exhaust valves, exhaust valves (10) and pumps (314) associated with purging exhaust gas).

8.	Claims 14-16, 20 are rejected under 35 U.S.C. 103 as being obvious over Kashyap et al (US 2020/0102651 A1, priority Sept 29, 2018) in view of AAPA (Applicant Admitted Prior Art) and Fusionaid et al. (KR-0558922 B1, applicant provided IDS) and further in view of Lee et al. (WO 2018-075225 A1, Applicant Provided IDS)

Regarding claim 14: Lee teaches wherein each substrate support of the plurality of substrate supports further comprises:
a choking liner extending from each substrate support towards the transfer region of the substrate processing system (see paragraphs [0090]-[009E] and figures 14-15: a showerhead module (600) includes an isolation ring (610) having an inner ring (512) and an outer ring (614)).

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed to maintain desired pressure in the chamber (Lee, [0088]

Regarding claims 15-16: Lee teaches [0090]-[0091 ] and figures 14-15 wherein each choking liner defines a plurality of apertures providing fluid communication between the processing region and transfer region when the substrate support is in a raised position for processing (the inner nag (612) includes seal gas outlets (624) disposed circumferentially around a lower surface (626) of the inner ring (612), wherein the seal gas outlets (624) deliver seal gas to create a gas seal below the isolation ring (610)).

Regarding claim 20: Lee teaches in [0102] and figure 17 about wherein the one or more processing precursors are limited or prevented from flowing into the transfer region of the substrate processing system by the purge gas (a curtain gas (1820) flows between process stations (1811, 1812) volumetrically isolating them from one another).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897